Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
1.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claims 11, 15, 18 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 19, lines 2-3 and 9-10, recites “one or more movable platforms, motors or actuators with one or more sensors to monitor operation” and “a learning machine receiving sensor data to initiate predictive maintenance and reduce downtime of the one or more movable platforms, motors, or actuators.  Examiner cannot find any instances in the specification that mention the limitations as claimed.
Claims 11, 15 and 18 are rejected for at least the reason for depending on claim 19.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1-5, 9, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (CN 104035388A), hereinafter Wang, in view of Xu (CN 109635483A), and further in view of Cui et al (US 11,171,719 B2), hereinafter Cui.
Regarding claim 1, Wang (Figure 1, para [0024]) teaches a system comprising one or more sensors 13 (vibration sensors) coupled to equipment (yacht) to monitor operation and to predict a problem; one or more 3G antennas 15; one or more 3G transceivers 115 coupled to the one or more 3G antennas; and a processor 111 to control the one or more 3G transceivers in communication with the one or more sensors.
Wang does not explicitly mention that the one or more sensors being wirelessly coupled to a learning machine.
Xu (para [0009]) teaches an equipment failure prediction analysis system comprising sensors wirelessly coupled to neural network and machine learning.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sensors of Wang to wirelessly coupled to a learning machine, as taught by Xu, doing so would generate the best predictive maintenance model.
Wang/Xu does not explicitly teach that the antenna and the transceiver is 5G, and a processor to control the one or more 5G or 6G transceivers in communication with the one or more sensors and wherein the processor either performs Network Function Virtualization (NFV), or controls a Cloud RAN (CRAN) which points to a network plane or a data center to support a function split.
Cui (Figure 8) teaches a network using 5G antennas (col 2 lines 36-47) for communication and a processor the information from the antennas and makes a decision to reroute the network traffic or either performs Network Function Virtualization (NFV), or controls a Cloud RAN (CRAN) which points to a network plane or a data center to support a function split (col 17 line 60 to col 18 line 5, col 18 lines 45-65).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the antenna of Wang/Xu with Cui’s 5G antennas and network, and a processor that either performs Network Function Virtualization (NFV), or controls a Cloud RAN (CRAN) which points to a network plane or a data center to support a function split, doing so would enable the system the capability to dynamically modifying and routing of network traffic with increased data transfer rate.
Regarding claim 2, as applied to claim 1, Wang (para [0053]) and Wan (para [0009], [0019] and [0021]) teaches that a remote processor to perform predictive maintenance based on sensor output.
Regarding claim 3, as applied to claim 1, Wang (para [0053]) teaches a remote processor to track equipment performance over time to predict a potential maintenance issue before they occur.
Regarding claim 4, as applied to claim 1, Wang (Figure 1) teaches that the transceiver connects sensors 13, machines or robots.
Regarding claim 10, as applied to claim 1, Wang (Figure 1, claim 1) teaches a remote processor 2 to proactively trigger maintenance activities based on sensor outputs indicating a potential breakdown.
Regarding claim 13, as applied to claim 1, Wang teaches the claimed invention with 3G components.
Wang does not explicitly teach a drop in replacement housing to upgrade 3G or 4G components to 5G or 6G components.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a drop in replacement housing to upgrade 3G or 4G components to 5G or 6G components. Such modification is deemed to be common and within the level of ordinary skill in the art.
Regarding claim 5, Wang (Figure 1, para [0024]) teaches a system comprising one or more sensors 13 (vibration sensors) coupled to equipment (yacht) to monitor operation; one or more 3G antennas 15; one or more 3G transceivers 115 coupled to the one or more 3G antennas; and a processor 111 to control the one or more 3G transceivers in communication with the one or more sensors.
Wang does not explicitly mention that the one or more sensors being coupled to a remote learning machine.
Xu (para [0009]) teaches an equipment failure prediction analysis system comprising sensors coupled to a remote learning machine (sensors wirelessly coupled to neural network and machine learning to a cloud data platform being equivalent to a remote learning machine).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sensors of Wang to couple to a remote learning machine, as taught by Xu, doing so would generate the best predictive maintenance model.
Wang/Xu does not explicitly teach that the antenna and the transceiver is 5G, and a radio access network (RAN) with at least a radio beam tilted on a per-carrier basis based on active channel loading using software, a self-organizing network, or a neural network.
Cui (Figure 8) teaches a network using 5G antennas (col 2 lines 36-47) for communication and a processor the information from the antennas and makes a decision to reroute the network traffic or either performs Network Function Virtualization (NFV), or controls a Cloud RAN (CRAN) which points to a network plane or a data center to support a function split (col 17 line 60 to col 18 line 5, col 18 lines 45-65).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the antenna of Wang/Xu with Cui’s 5G antennas and network, and a radio access network (RAN) with at least a radio beam tilted on a per-carrier basis based on active channel loading using software, a self-organizing network, or a neural network, as taught by Cui, doing so would enable the system the capability to dynamically modifying and routing of network traffic with increased data transfer rate.
5.	Claims 9, 12, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Cui, and further in view or Zhang (CN 108416485A) and Xu.
Regarding claim 20, Wang (Figure 1, para [(0024]) teaches a system comprising one or more sensors 13 (vibration sensors) coupled to equipment (yacht) to monitor operation and to predict a problem; one or more 3G antennas 15; one or more 3G transceivers 115 coupled to the one or more 3G antennas; and a processor 111 to control the one or more 3G transceivers in communication with the one or more sensors.
Wang does not explicitly teach that the antenna and the transceiver is 5G.
Cui (Figure 8) teaches a network using 5G antennas (col 2 lines 36-47) for communication and a processor the information from the antennas.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the 3G antenna of Wang with Cui’s 5G antennas and network, doing so would enable the system the capability to dynamically modifying and routing of network traffic with increased data transfer rate.
Wang/Cui does not further teach a cloud trained neural network whose network parameters are down-sampled or filter count reduced before transfer to an edge neural network to predict failure or a maintenance issue.
Zhang (para [0002] to [0010], [0112], [[0119] and [0120]) teaches a deep learning system based on local or edge training including a cloud trained neural network whose network parameters are down-sampled or filter count reduced before transferring to the edge neural network.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the system of Wang/Cui with a cloud trained neural network whose network parameters are down-sampled or filter count reduced before transferring to the edge neural network, as taught by Zhang, doing so would enable the system to reduce network routing traffic and transfer the workload to local network to accommodate more users at high data rates with increased reliability while using less power.
Wang/Cui/Zhang fails to further teach that the edge neural network predict failure or a maintenance issue.
Xu (para [0009]) teaches an equipment failure prediction analysis system comprising sensors wirelessly coupled to a cloud trained neural network and an edge neural network to predict failure or maintenance issue.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang/Cui/Zhang to wirelessly coupled to a cloud trained neural network and an edge neural network, as taught by Xu, doing so would generate the best predictive maintenance model.
Regarding claim 9, as applied to claim 1, Wang (Figure 1, claim 1) teaches a remote processor 2 to compare real-time data from sensors on connected equipment to an equipment history.
Regarding claim 12, as applied to claim 1, Wang (Figure 1, para [0024]) teaches one or more cameras 12 and sensors to capture security information.
Regarding claim 14, as applied to claim 1, Wang (Figure 1, para [0024]) teaches a camera for identity identification.
6.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Cui, Zhang and Xu, and further in view of Wan et al (CN 109032002A), hereinafter Wan.
	Wang/Cui/Zhang/Xu teaches the claimed invention, as applied to claim 20 above, explicitly mention maintaining equipment based on statistics for wear rates or sensed equipment over time.
Wan (abstract) teaches a state monitoring device comprising a maintaining equipment based on statistics for wear rates or sensed equipment over time.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang/Cui/Zhang/Xu with maintaining equipment based on statistics for wear rates or sensed equipment over time, as taught by Wan, doing so would effectively monitoring the working route of the system and reasonable dispatching management service function to maintain optimum system performance.
7.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wang/Cui/Zhang/Xu and further in view of Baillot (US 9,324,229 B2).
Regarding claim 7, Wang/Cui/Zhang/Xu teaches the claimed invention, as applied to claim 20 above, except explicitly mention an augmented reality device or a virtual reality device to communicate maintenance information to a user.
Baillot (claim 1) teaches a system to display maintenance information using augmented reality.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the system of Wang/Cui/Zhang/Xu with an augmented reality device or a virtual reality device to communicate maintenance information to a user, as taught by Baillot, doing so would provide remote accurate maintenance information to the user for predictive maintenance of the equipment.
8.	Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang/Cui/Zhang/Xu and further in view of Chew (US 2018/0285767 A1).
Regarding claim 8, Wang/Cui/Zhang/Xu teaches the claimed invention, as applied to claim 20 above, except explicitly mention an Internet of Things (loT) device wirelessly coupled to the processor.
Chew (abstract, para [0041]) teaches a communication system utilizing an edge learning machine or Internet of Things device wirelessly coupled to a processor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Wang/Cui/Zhang/Xu with an edge learning machine or an Internet of Things (loT) device wirelessly coupled to the processor, as taught by Chew, doing so would provide computing analytics and confidence level compared to threshold data for classification as well as providing local edge processing for Internet of Things sensors with reduced off-chip memory access.
Regarding claim 17, Wang/Cui/Zhang/Xu teaches the claimed invention, as applied to claim 20 above, except explicitly mention that the processor comprises an edge processor to provide local edge processing for an Internet of Things (loT) sensors.
Chew (abstract, para [0041]) teaches a communication system utilizing an edge learning machine to provide local edge processing for Internet of Things sensors.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Wang/Cui/Zhang/Xu with an edge processor to provide local edge processing for Internet of Things (loT) sensors, as taught by Chew, doing so would provide computing analytics and confidence level compared to threshold data for classification as well as providing local edge processing for Internet of Things sensors with reduced off-chip memory access.
9.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wang/Cui/Zhang/Xu and further in view of Arai et al (US 2018/0247505 A1), hereinafter Arai.
Wang/Cui/Zhang/Xu teaches the claimed invention, as applied to claim 20 above, except explicitly mention that the processor analyzes sound captured using a microphone to determine events in progress.
Arai teaches a surveillance system using 5G protocol (para [0041] and [0042]) comprising a processor performing sound analysis transmitted from a microphone (para [0055]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor of Wang/Cui/Zhang/Xu’s system to be able to analyze sound captured using a microphone, as taught by Arai, doing so would enable monitoring of events in progress and sounding warning alarm as appropriate to alert of potential danger.
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG V NGUYEN/Primary Examiner, Art Unit 2845